NewmaN, J.
The trial court made no finding on the issue as to whether the machinery was sold to the defendants. It will not be unfair towards the plaintiffs to assume, for the purposes of this decision, that the sale was to the defendants. This assumption is in harmony with the allegations of their complaint. If their claim was against the defendants, then, by all the authorities, it was paid and extinguished by their acceptance of the negotiable notes of the Cypress Lumber Company. This is very clearly stated and shown in the former opinion. There is no need for a further discussion or citation of authorities.
By the Cowrt.— The judgment of the circuit court is affirmed.